                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                          IN THE UNITED STATES DISTRICT COURT                                    May 07, 2021
                          FOR THE SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                    HOUSTON DIVISION

LENNIE JACKSON,                                   §
                                                  §
                       Plaintiff,                 §
                                                  §
VS.                                               §            CIVIL ACTION NO. H-21-1366
                                                  §
WELLS FARGO N.A.,                                 §
                                                  §
                       Defendant,                 §
                                                  §
BL ENTERPRISE LLC,                                §
                                                  §
               Nominal Defendant                  §

                                     MEMORANDUM & ORDER

       Lennie Jackson has once again sued Wells Fargo seeking to contest foreclosure proceedings on

the home at 12631 Drifting Winds Drive, Houston, TX 77044. This court addressed Jackson’s claims

in a previous case, Lennie Jackson v. Wells Fargo N.A., No. CV H-20-1172. In that case, the court

dismissed Jackson’s claims and granted summary judgment for Wells Fargo on two grounds: first,

Jackson lacked standing to pursue claims pro se on behalf of a corporation, BL Enterprise, and second,

his claims were utterly without merit. See Jackson, No. CV H-20-1172, Docket Entry Nos. 174, 178.

The court entered final judgment that neither Jackson nor BL Enterprise had an ownership interest in

the property at Drifting Winds Drive, and that Wells Fargo validly foreclosed on and acquired title to

the property. Id., Docket Entry No. 182.

       Despite the judgment against him, and this court’s instruction that the proper avenue for him to

pursue his claims was through appeal to the Fifth Circuit, Jackson continued to file frivolous motions

in the district court and informed opposing counsel that he intended to file a state court lawsuit asserting

the dismissed claims. See id., Docket Entry No. 215. This court entered a temporary restraining order
                                                         1
and a permanent injunction against him under the All Writs Act, 28 U.S.C. § 1651. Id., Docket Entry

Nos. 216, 223. The injunction provides as follows:

      Lennie Jackson is enjoined from filing any new lawsuit in any court, whether or State or
      Federal, to challenge the ownership or the validity of the August 7, 2018 foreclosure sale of
      the real property located at 12631 Drifting Winds Drive, Houston, Texas 77044, described
      as:
         LOT TWENTY-ONE (21), IN BLOCK THREE (3) OF PARKWAY FOREST,
         SECTION ONE (1), AN ADDITION IN HARRIS COUNTY, TEXAS, ACCORDING
         TO THE MAP OR PLAT THEREOF, RECORDED IN VOLUME 194, PAGE 119 OF
         THE MAP RECORDS OF HARRIS COUNTY, TEXAS.
Id.

        Jackson’s appeal from the prior judgment has been dismissed for want of prosecution,

id., Docket Entry No. 225, and he once again filed suit in state court on the same dismissed

claims. (Docket Entry No. 1). This lawsuit is foreclosed both by res judicata and by the

permanent injunction.

        Wells Fargo’s motion to dismiss, (Docket Entry No. 5), is granted. Jackson’s claims

are dismissed with prejudice. All costs are taxed to Jackson.


        SIGNED on May 7, 2021, at Houston, Texas.



                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                       2
